Title: Enclosure: Jacob Vernes to Brailsford & Morris, 4 November 1789
From: Vernes, Jacob
To: Brailsford & Morris



EnclosureJacob Vernes to Brailsford & Morris

Gentlemen
Nantes 4th November 1789.

Notwithstanding I have not the honour of being known to you I have had the advantage of corresponding with you from the house of J. J. Berard & Co. (now J. J. Berard) of L’Orient, of which I was the Partner till the beginning of the present Year, when I resolv’d to form an Establishment under my own name and settle in a port of greater trade than L’Orient. I propos’d to have the honour of informing you of it from Bordeaux, where I am now going, but the opportunity of Captn Trusdales Ship engages me to anticipate, and beg you to take the trouble & ca. I shall continue in my new Establishment the Sentiments of Esteem and Attachment that you inspir’d my house at L’Orient, and ardently wish you would favour me with your friendship and Confidence; the connections with the United States being the branch I shall more particularly engage in, makes me chuse Bordeaux as the port where the most of this branch of business will be carried on, and which is dayly diminishing at L’Orient. Notwithstanding my house is new, it is well funded by several rich friends who are jointly interested in it with me, and it will give you in any transaction every facility that a good Stock and good credits will allow. Of this and of my personal character you may have ample information from my particular friends, Messrs. Chas. Herries & Co of London, Le Couteulx & Cie. of Paris, Hoggeur Grand & Co. of Amsterdam or of my former Partner J. J. Berard of L’Orient. I have also the advantage of being particularly known by his Excy Thomas Jefferson Esqr. (who I believe went lately to America) and who can give you a satisfactory account of my Character.

The situation of Bordeaux and its very great consumption of every kind of produce, makes me hope to conduct the Rice business in a more constantly satisfactory manner to you and your friends than it can be often carried on at L’Orient, not being obliged, as we were there, to send it to Havre or to other places in order to find a vent. Rice sell at this place at present 22₶ PCt. I am not now informed of the price of this Article at Bordeaux. Of this I’ll have the honour to inform you in the course of this Month and send my Circular letter which will give you notice of my settlement. At my departure from L’Orient which was 15 days since, it was selling at 19 à 20.₶ PCt.
As grain and flour are still dear here, and as it is probable this dearness will continue for some time I presume that rice though pretty Low in Carolina will keep up its price in France.
When I was last at Paris, I intended to engage the Minister to lay a duty on rice imported from England or otherwise than directly from the United States or American or French Vessels, which would have freed you from the concurrence of the Rice deposited in England; but Mr. Necker, tho’ very well disposed to favour the American Trade, would not in the distress’d situation we are in for a year past, load an object of Subsistance with a duty: but as soon as grain and flour became abundant and their price falls, this duty on rice which comes from England, will be the first among several requests I intend to make the Government relative to the trade of France with the United States, which will be warmly supported by his Excy. Thos. Jefferson Esqr. and by the Marquis de la Fayette.
Tobacco’s are not in so favourable a Situation as Rice, the Farm General being still overloaded with that furnished them on the Contract with Mr. Rt. Morris refuse to buy any quantity. They offer’d four months ago 28₶ 10s. PCt Tare 15 PCt. to my house at L’Orient, but they now hardly make any offers at all; there are small quantities sold from 33 a 36₶ for exportation, but this is only for the first qualities, with large and thick leaves, and I am afraid we shall soon be very much embarrass’d in France with the middling qualities the farmers General being the only persons who will purchase it. You would oblige me much, Gentlemen, by informing me of what passes in your country, and of the revolutions that you may foresee on interesting objects &c.




   
   Tr (DLC); endorsed by TJ: “Vernes. Received Feb. 2. 1790.”



   
   Vernes could scarcely have given such emphatic assurance that TJ and Lafayette would support a move to obtain a duty on rice … from England if such a plan had not been discussed among these men who had already collaborated so effectively on similar efforts with respect to tobacco and the fisheries. Such a move, indeed, was a logical extension of the commercial and political strategy that lay at the heart of this aspect of TJ’s diplomacy: that of strengthening the trade links between the United States and France, of supporting a political ally, and of delivering a simultaneous blow at the trade—and particularly the maritime power—of England.



